People v Gregory (2018 NY Slip Op 00070)





People v Gregory


2018 NY Slip Op 00070


Decided on January 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 4, 2018

Renwick, J.P., Manzanet-Daniels, Gische, Kahn, Singh, JJ.


5365 2373/14

[*1]The People of the State of New York, Respondent,
vAnthony Gregory, Defendant-Appellant.


Rosemary Herbert,, Office of the Appellate Defender, New York (Lauren Stephens-Davidowitz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered January 8, 2015, convicting defendant, upon his plea of guilty, of conspiracy in the first degree, attempted murder in the second degree and criminal possession of a weapon in the second degree and sentencing him to an aggregate term of 5 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the conspiracy conviction to 3&frac13; to 10 years and reducing the sentence on the weapon possession conviction to 3½
years, with 5 years' postrelease supervision, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 4, 2018
CLERK